Pee Cueiam.
The plaintiff was in the Fenimore Hotel, Asbury Park, for the purpose of making repairs. The defendant was the lessee of the hotel and it was open for and doing business.
Plaintiff, in going about his work of examining for repairs necessary to be made, having occasion to go to the roof, attempted to enter the passenger elevator at the first floor. The door was open. He stepped in and fell down the shaft, the elevator cage not being at that floor. He received injuries for which he sued and has a verdict for $20,000.
This verdict we are asked to set aside because the defendant was guilty of contributory negligence, because it is against the charge of the court, because it is against the weight of evidence and because prejudicial error was commited in admitting certain evidence.
We conclude that none of these grounds is so substantial as to warrant us in setting aside the verdict.
The rule is therefore discharged.